Citation Nr: 0638808	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  03-21 667A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Boise, Idaho


THE ISSUE

Entitlement to payment or reimbursement for medical expenses 
incurred at a private facility on December 24, 2002.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel




INTRODUCTION

The veteran had over 16 years active duty service ending with 
his retirement in April 1999.

This matter came to the Board of Veterans' Appeals (Board) 
from a June 2003 decision of a Department of Veterans Affairs 
(VA) Medical Center (VAMC).  This matter was remanded in 
December 2004 to afford the veteran a Board videoconference 
hearing which was scheduled in May 2005, however, he failed 
to appear.

The appeal is REMANDED to the VAMC via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  A review of the record indicates 
that the veteran has not yet received the required 
notification.  

In the November 2006 Appellate Brief Representation, the 
veteran's representative indicated that the veteran underwent 
an examination with medical opinion on June 5, 2006.  Such 
opinion is not of record, and it is unclear whether such 
examination and opinion was rendered by a VA or private 
examiner.  Thus, the veteran should be contacted to provide 
the name and address of the June 5, 2006 examiner.  The 
examination report, and any other documents pertaining to the 
claim, should then be associated with the claims folder. 

Private and VA treatment records on file reflect that prior 
to and subsequent to the December 24, 2002, treatment which 
is the subject of this appeal, the veteran underwent related 
treatment with Dr. Jill Beck, and at St. Luke's Regional 
Medical Center, St. Alphonsus Regional Medical Center, and 
Southwest Idaho ENT.  Treatment records from these medical 
providers should be associated with the claims folder.

Accordingly, the case is REMANDED for the following actions:

1.  The VAMC should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
This letter should also advise the 
veteran of the evidence necessary to 
substantiate his claim, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

2.  The VAMC should contact the veteran 
and obtain the name and address of the 
June 5, 2006 examination provider, and 
associate the examination report with the 
claims folder.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
file.

3.  The VAMC should contact the veteran 
and obtain the addresses and dates of 
treatment with regard to Dr. Jill Beck, 
St. Luke's Regional Medical Center, St. 
Alphonsus Regional Medical Center, and 
Southwest Idaho ENT.  After securing the 
necessary releases, the RO should then 
obtain the veteran's treatment records 
from these identified medical providers, 
and any other identified medical 
providers.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
file.

4.  Then, after ensuring that the actions 
requested have been completed, the VAMC 
should, again, review the record 
considering all of the evidence.  If the 
determination of this claim remains 
unfavorable to the veteran, the VAMC must 
issue a Supplemental Statement of the 
Case and provide him a reasonable period 
of time in which to respond before this 
case is returned to the Board.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


